Citation Nr: 0627606	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  98-15 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, not including post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that it previously denied the veteran's 
appeal in a March 2005 decision, which included a claim for 
service for post traumatic stress disorder (PTSD) as well as 
the current claim at issue.  The veteran appealed from that 
decision to the Court of Appeals for Veterans Claims.  By 
Joint Motion for Remand, the Court vacated the Board's March 
2005 decision and remanded the veteran's claim to the Board.  
The Board notes that the Joint Motion for Remand states that 
the veteran is not pursuing his claim for service connection 
for PTSD and thus that claim should be deemed abandoned.  The 
Board, therefore, deems the veteran's claim for service 
connection for PTSD abandoned, and thus it is not before the 
Board at this time.


FINDINGS OF FACT

1. The veteran was diagnosed to have bipolar affective 
disorder prior to service.

2. The evidence clearly and unmistakably demonstrates that 
the veteran's current acquired psychiatric disorder existed 
prior to service.  

3.   The evidence clearly and unmistakably demonstrates that 
the veteran's pre-existing acquired psychiatric disorder did 
not increase in severity during his military service.




CONCLUSION OF LAW

An acquired psychiatric disorder was neither incurred in nor 
aggravated by active service. 38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was initially 
adjudicated in July 1998 prior to the enactment of VA's 
current notice requirements.  Thus notice was provided to the 
veteran subsequent to the initial AOJ decision in July 2002.  
Additional notice was provided to the veteran in March 2004.  
The veteran's claims were readjudicated and a Supplemental 
Statement of the Case was issued in September 2004.  These 
notices appropriately advised the veteran of all the 
Pelegrini II notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the notices provided fully comply 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Moreover his claim was subsequently 
readjudicated after an ample opportunity to respond to each 
notice was given.  Furthermore, the veteran was told it was 
his responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

The Board notes that the veteran has not been provided notice 
that a disability rating or an effective date for the award 
of benefits will be assigned if service connection is 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial hereafter of the 
veteran's claim, any questions as to a disability rating or 
an effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on this element of his claim.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for August 1997 through 
August 2004.  The veteran has identified private treatment 
records, but indicated in a May 2003 statement that the 
actual treatment records from these private medical care 
providers are no longer available.  Thus, the only available 
records from these medical care providers are the statements 
by them submitted by the veteran in support of his claim.  
The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in April 1998, February 2003 and 
September 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II. Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 2002).  The presumption of 
sound condition can be rebutted by clear and unmistakable 
(obvious and manifest) evidence that (1) the disorder existed 
prior to entry into service and (2) it was not aggravated by 
service.  38 U.S.C.A. §§ 1111 and 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  In determining whether a disorder existed 
prior to entry into service, it is important to look at 
accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1) (2005).  History given 
by the veteran, which conformed to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course of 
the disorder.  38 C.F.R. § 3.304(b)(2) (2005).  A lack of 
aggravation may be established by showing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 U.S.C.A. § 1153 (West 2002); Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)

The Board finds that the veteran's claim must fail because 
there is clear and unmistakable evidence that the veteran's 
acquired psychiatric disorder pre-existed service and was not 
aggravated by service. The veteran is currently diagnosed to 
have a schizoaffective disorder, bipolar type.  A July 1983 
letter from an Army psychiatrist shows that the veteran had 
been followed at the United State Army clinic at Fort 
Stewart, Georgia, since 1981 for a major psychiatric 
disorder, which had been diagnosed as bipolar affective 
disorder, and that this disorder was diagnosed prior to 1971 
requiring regular treatment and hospitalizations.  The need 
for continued psychiatric treatment was indicated.  This pre-
service record undebatably shows that the veteran had an 
acquired psychiatric disorder prior to his entrance into 
service.  This finding is also supported by the veteran's own 
statements in service of pre-service psychiatric treatment 
one month after entering service, and again reported in a May 
1984 psychiatric evaluation.  Thus there is clear and 
unmistakable evidence satisfying the first prong (existence 
prior to service) to rebut the presumption of soundness.  

There must also, however, be clear and unmistakable evidence 
that the pre-existing condition was not aggravated by service 
in order to fully rebut the presumption of soundness.  The 
Board finds that there is clear and unmistakable evidence 
that the veteran's pre-existing acquired psychiatric disorder 
was not aggravated by his military service.

Service medical records reflect that, at enlistment in 
September 1983, the veteran wrote on his report of medical 
history that he was in good health and was not taking any 
medication.  He checked "NO" to frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort and periods of unconsciousness.  
The veteran also checked "NO" to the question of whether he 
had been treated for a mental condition.  No psychiatric 
abnormality was noted on clinical evaluation.

Subsequent service records reflect that, about a month later 
in October 1983, the veteran reported to sickbay with 
complaints of difficulties concentrating on various tasks.  
The veteran stated that he had trouble copying the schedule 
from the board and following commands and instructions.  He 
asked to see a counselor.  For the first time, the veteran 
reported that he had been seen every couple of months by a 
psychiatrist at Fort Stewart, Georgia (as a dependent because 
psychiatric problems began at age 16) and was on medication 
since 1978.  The veteran stated that he was on lithium at one 
time but that he was misdiagnosed.  He was referred to a 
psychiatrist.  To the psychiatrist, the veteran also reported 
that his medications were discontinued in March 1983 because 
he was apparently functioning appropriately, but he continued 
to be followed until August.  Although the veteran complained 
that he was having a difficult time with his thoughts (i.e., 
confusion), the psychiatrist found his memory to be adequate 
and he was able to understand all the instructions given to 
him during the interview.  The veteran reported normal eating 
and sleeping patterns.  He was not psychotic or suicidal.  
The psychiatrist noted that the veteran was still quite 
motivated to continue in the service.  Thus the psychiatrist 
concluded that the veteran's psychiatric illness was in 
remission.  

Another psychiatric examination was conducted in May 1984.  
The examiner noted that the veteran went to great lengths to 
present an honest picture of his current and former 
functioning, including volunteering information that might 
not be favorable to his case but which he felt contributed to 
an honest picture of his functioning.  The history reported 
by the veteran was consistent with that given previously but 
he also added that, after boot camp, he was assigned to a 
fleet off the coast of Lebanon during hostilities.  During 
that assignment, he observed combat.  He reported that he was 
awarded five ribbons due to his superior performance during 
this time and that he had no symptoms or psychiatric 
difficulties even during the times he was exposed to danger.  
He reported that he was then assigned to HCS, a career for 
which he was highly motivated, and that his academic 
performance was good, he was liked by his peers and 
superiors, and he was experiencing no psychiatric symptoms.  
The veteran also reported that, in October 1983, he was 
evaluated by the legal staff for fraudulent enlistment, but 
they did not pursue any action due to his adequate 
performance.  He stated that he was returned to his unit 
within 24 hours and finished boot camp without further 
incident.  The psychiatrist failed to find any evidence of 
mental illness at that time.  He noted that, unlike the vast 
majority of chronic mentally ill individuals, the veteran 
demonstrated attachments to people, inspired individuals' 
confidence in him and had true humor.  

Finally, the veteran's separation examination in August 1985 
failed to note any psychiatric disorder.  The remaining 
service medical records are absent for any complaints or 
findings of any psychiatric symptoms or illness.  

Thus, the service medical records reflect no symptoms 
associated with the veteran's psychiatric disorder during 
service. The disorder was noted as in remission in October 
1983, and no evidence of psychiatric illness was found in 
1984, or at separation in 1985.  The service medical records 
show that the veteran's psychiatric disorder did not undergo 
any permanent increase in severity during service.

In support of his claim, however, the veteran has submitted 
several notes from various doctors.  In addition, the VA 
provided the veteran with VA examinations in April 1998, 
February 2003 and September 2004.  

The first letter in support of the veteran's claim is dated 
in October 1999 and is from the veteran's treating VA 
psychiatrist.  In this letter, the VA psychiatrist states 
that the veteran's history strongly suggests that his 
psychiatric disorder subsequently worsened in part due to the 
stress of routine service (both Navy and subsequent National 
Guard).  

The second letter that supports that the veteran's claim is 
dated in November 1999 and is from his family physician.  
This doctor states that the veteran had problems at a young 
age but apparently recovered from these difficulties and was 
on a no treatment basis and involved in responsible 
employment for a number of years.  This doctor states that, 
as his family physician, he knew the veteran during the time 
prior to his entering service and that it was his feeling 
that the veteran's prognosis was generally good and his 
desire to serve in the armed forces was appropriate and in 
keeping with his apparent good prognosis.  This doctor states 
that the veteran has not been normal since leaving the 
service, and he had observed problems with the veteran's 
inner social relationships, as well as difficulty in 
establishing direction to his life since leaving the armed 
forces.  The doctor stated that it was, however, a period of 
approximately four to five years before evidence of 
decompensation reappeared.  This doctor opined that the 
veteran has schizophrenia that has been present longstanding, 
and his experiences in the armed forces aggravated this 
condition and may have been a factor producing his current 
state of permanent and total disability because of his mental 
illness.

The veteran was initially examined for VA purposes in April 
1998, but no opinion as to aggravation was provided.  The 
next VA examination was conducted in February 2003.  At this 
examination, the veteran reported that he served in the Navy 
from 1983 to 1985, and that he kept hidden his previous 
psychiatric treatments and thus he went through boot camp 
while hearing voices but said nothing until later.  He 
reported being in Beirut and that they took some of the last 
Marines off the beach in 1984.  It was after that that he 
finally disclosed to his superiors that he was having 
problems and was sent to see a psychiatrist.  He contends now 
that his problem should have been picked up early on to spare 
him the stresses of the military life.  The veteran continued 
to give a post-service history of having attended college, 
eventually obtaining a PhD, and reporting it was thereafter 
that he had a breakdown.  The assessment was bipolar 
disorder.  The VA examiner indicated that the veteran 
developed an acquired psychiatric disorder, namely a bipolar 
disorder, prior to entering service in the Navy.  The 
examiner opined that this pre-existing condition had at least 
as likely as not increased in severity during the service and 
was at least as likely as not aggravated beyond the natural 
progress of the disorder by the rigors of military life.  In 
his report, however, the examiner discussed only the medical 
evidence subsequent to April 1998.

Because the physician who conducted the February 2003 
examination had not reviewed the veteran's entire record 
prior to offering his opinion, a follow-up examination was 
ordered.  This took place in September 2004. The same 
examiner was instructed to review the entire claims file and 
interview the veteran.  The diagnosis was schizoaffective 
disorder-bipolar type.  The VA examiner opined that, 
notwithstanding the opinion of the veteran's private family 
physician and VA psychiatrist, it was his feeling that the 
condition was not aggravated by any significant trauma or the 
rigor of military life.  The natural course of the disorder 
was not affected.  The examiner explained the onset of the 
disability occurred in 1978, when the veteran's family was 
separating.  The veteran was subsequently hospitalized in 
1980, and was labeled as manic and was given lithium along 
with other psychotropics.  The examiner concluded the current 
diagnosis is not service related because it is medically 
impossible to do so, and there is nothing in the medical 
record to explain the relationship.  Rather the 
schizoaffective/bipolar disorder was already present since 
age 16 and showing a certain periodicity that occasionally 
required psychotropics or admission to a psychiatric 
facility, but the veteran was apparently able to function 
adequately for long periods of time without medication.  

The September 2004 opinion was provided by the same examiner 
who provided the February 2003 opinion.  This examiner 
changed his opinion in September 2004 after reviewing the 
veteran's entire claims file, including the pre-service 
medical records and service medical records.  Thus his 
September 2004 opinion was fully informed, unlike his 
February 2003 opinion.  Thus the Board finds that the opinion 
expressed by the VA examiner in his September 2004 report 
supersedes his February 2003 opinion.  

Although the two letters supporting the veteran's claim opine 
that the veteran's current mental condition may have been 
affected by the veteran's service, both doctors fail to point 
to any evidence that shows the veteran's pre-service mental 
illness increased during service.  Rather both doctors 
indicate that the increase in the veteran's mental illness 
occurred many years after his discharge from active service.  
Additional doubt is placed upon their opinions because they 
are not stated in a definitive manner and they are not 
supported by clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also Bloom v. West, 12 Vet. App. 
185, 187 (1999).  In fact, the record fails to establish when 
the veteran's psychiatric disorder actually worsened.  His 
family physician stated it was four to five years after 
service that evidence of decompensation began to appear, but 
there are no clinical records available that show this in 
fact occurred and when the veteran began treatment again.  In 
contrast, an April 1998 VA treatment record for psychological 
testing of the veteran shows he reported his current 
difficulties started in 1996 ("two years ago"), almost 11 
years after service.  Thus the post-service evidence does not 
make the in-service evidence showing that there was no 
increase in the veteran's pre-service mental disorder 
debatable.  The Board finds, therefore, that the evidence 
clearly and unmistakably demonstrates that the veteran' pre-
existing psychiatric disorder did not increase in severity 
during service and thus was not aggravated by service.  

Clear and unmistakable evidence having been found that the 
veteran's psychiatric disorder pre-existed his military 
service and was not aggravated by service, the presumption of 
sound condition is rebutted.  Thus the veteran must show 
aggravation of the pre-existing psychiatric disorder by 
active service in order to be entitled to service connection.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious and manifest) 
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2005).  

There is no aggravation of a pre-existing injury or disease 
if the condition underwent no increase in severity during 
service on the basis of all the evidence of record pertinent 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

As previously discussed, the evidence fails to show that the 
veteran's pre-service psychiatric disorder underwent any 
increase in severity during his service.  His service medical 
records fail to show any complaints of or treatment for any 
psychiatric symptoms or disorders.  Rather they show the 
veteran was twice examined by psychiatrists who found no 
evidence of any active psychiatric disorder.  The veteran 
clearly denied having any psychiatric symptoms at the May 
1984 examination.  There is no evidence of any citations or 
disciplinary actions against the veteran that may evidence 
occupational or social impairment.  Rather the May 1984 
examination report indicates that a fraudulent enlistment 
investigation was dropped in October 1983 because the veteran 
was performing well in boot camp and, the veteran was 
presently highly motivated, had good academic performance, 
was liked by his peers and superiors, demonstrated 
attachments to people, and had true humor.  Finally, no 
psychiatric disorder was noted on the veteran's separation 
examination in August 1985.

Thus, the evidence fails to show that the veteran had an 
increase in severity of his pre-service psychiatric disorder, 
and no presumption of aggravation attaches to the veteran's 
claim.  The evidence must, therefore, show actual aggravation 
during service, which it fails to do.  The post-service 
medical evidence fails to show that the veteran had any 
increase in severity of his pre-existing psychiatric disorder 
until many years after service.  Although the veteran's 
family physician states that signs of decompensation became 
apparent four to five years after the veteran's separation 
from service, there is no clinical evidence to support that 
statement.  Rather the clinical evidence shows that the 
veteran's current mental state began most likely in 1996, 
almost 11 years after his separation from service.  

In weighing the various medical opinions, the Board finds 
that the September 2004 VA examiner's opinion of no 
aggravation in service has the most probative value.  Unlike 
the other doctors, the examiner had reviewed the veteran's 
entire claims folder as well as interviewed the veteran.  He 
was not relying solely on the veteran's own history in 
rendering his opinion.  In addition, the other doctors' 
opinions were stated in an equivocal manner, and thus are not 
definite enough to constitute probative evidence of 
aggravation.  Finally, the other doctors failed to point to 
any evidence that shows the veteran's pre-existing 
psychiatric disorder increased in severity during his 
military service.  For these reasons, the Board finds the 
September 2004 VA examiner's opinion of no aggravation to be 
the most probative evidence.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim that his pre-existing 
psychiatric disorder was aggravated by his military service, 
and his claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, not including post traumatic stress disorder, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


